Citation Nr: 0938631	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-28 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of bilateral inferior pubic ramus stress fractures.

2.  Entitlement to service connection for residuals of 
bilateral inferior pubic ramus stress fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that declined to reopen the Veteran's previously 
denied claim for service connection for claimed residuals of 
stress fractures, pubic rami and recharacterized the issue as 
residuals of bilateral inferior pubic ramus stress fractures.  
In November 2008, this matter was remanded by the Board for 
further development.

In April 2009, the Veteran testified before the Board at a 
hearing held via videoconference from the RO.  At that 
hearing, the Veteran raised claims of entitlement to service 
connection for disabilities of the legs and back, to include 
as secondary to bilateral inferior pubic ramus stress 
fractures.  As those claims have not been developed for 
appellate review, the Board refers them to the RO for 
appropriate action.

The issue of entitlement to service connection for residuals 
of bilateral inferior pubic ramus stress fractures is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  A December 1984 Board decision denied service connection 
for residuals of stress fractures, pubic rami.  The RO 
declined to reopen the claim twice thereafter in February 
1998 and July 2002.  The Veteran did not appeal any of those 
decisions.
2.  Evidence submitted since the July 2002 final decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that declined to reopen the 
Veteran's previously denied claim for service connection for 
residuals of bilateral inferior pubic ramus stress fractures 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1100, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for residuals of bilateral 
inferior pubic ramus stress fractures.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A December 1984 Board decision denied the Veteran's claim for 
service connection for residuals of stress fractures, pubic 
rami.  Applications to reopen the claim were denied in 
February 1998 and July 2002.  Although the RO reopened the 
claim in an October 2007 supplemental statement of the case 
and has adjudicated the issue of entitlement to service 
connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2009).  Thus, since the 
Chairman of the Board did not order reconsideration of the 
Board's December 1984 decision, it became final.  38 C.F.R. 
§ 20.1100 (2009).  In addition, the February 1998 and July 
2002 decisions became final because the appellant did not 
file a timely appeal.

The claim for service connection may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen her claim in June 2004.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate a claim.  New 
and material evidence can be neither cumulative or redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  Only evidence presented since 
the last final denial on any basis will be considered, in the 
context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence considered at the time of the RO rating decision in 
July 2002 consisted of the Veteran's own statements.  The RO 
determined that the Veteran had not submitted new and 
material evidence to reopen the claim.

New evidence includes additional copies of the Veteran's 
service personnel and treatment records; VA and private 
treatment records; a September 2007 VA examination; 
statements from the Veteran, her daughter, and her vocational 
rehabilitation counselor; and the Veteran's April 2009 
testimony before the Board.  New evidence also includes a May 
2006 private opinion that the Veteran's hip condition is 
possibly related to the injury that occurred during basic 
training.

The Board finds that the evidence received since the last 
final decision is new and material evidence and raises a 
reasonable possibility of substantiating this claim because 
it addresses a previously unestablished fact, that the 
Veteran's has residuals of bilateral inferior pubic ramus 
stress fractures that are possibly related to service.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for residuals of bilateral inferior pubic 
ramus stress fractures is reopened, and the appeal is granted 
to that extent only.


ORDER

New and material evidence having been received, the claim for 
service connection for residuals of bilateral inferior pubic 
ramus stress fractures is reopened.  That claim is granted to 
that extent only.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

First, additional treatment records are outstanding.  The 
Board notes that the most recent VA medical records are dated 
in July 2007.  To aid in adjudication, any subsequent VA 
medical records should be obtained.  In addition, at the 
April 2009 hearing the Veteran testified that she has 
received private care at Orthomemphis.  Accordingly, those 
private treatment records should be obtained.

Finally, in a July 2005 statement the Veteran indicated that 
she receives benefits from the Social Security Administration 
(SSA) for job-related carpal tunnel syndrome.  Since the SSA 
decision and the records upon which this grant of benefits 
was based are not included in the claims folder, those 
records should also be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The Veteran contends that she has residuals of bilateral 
inferior pubic ramus stress fractures that are related to her 
service.  The service treatment records dated in February 
1982 reflect complaints of left thigh pain assessed as a 
pubic ramus stress fracture.  An April 1982 x-ray examination 
revealed a callous formation of both inferior pubic rami.  
The assessment was bilateral inferior pubic ramus stress 
fractures, healed.  The Veteran had additional complaints of 
pain in the left pelvic region in May 1982 that was diagnosed 
as pubic ramus stress.  In June 1982, the pubic bones and 
left femur neck were tender.  An x-ray examination indicated 
that at the ischial pubic synchondrosis, there were areas of 
symmetric sclerosis and irregularity.  The assessment was 
healing stress fracture of the pubic rami.  On orthopedic 
evaluation in September 1982, there was increased tenderness 
to very mild palpation over the pubic rami.  Sensory 
examination was within normal limits, but an x-ray 
examination showed bilateral ischial pubic synchondrosis 
without evidence of stress reactions.  A bone scan of the 
pelvis was normal.  In January 1983, the Veteran complained 
of low back and left hip pain after falling.  Upon clinical 
examination in February 1983, when unobserved the Veteran's 
gait was normal, but was antalgic when she was consciously 
aware of any observation.  A limited bone scan was mildly 
abnormal and the findings noted within the right femoral neck 
and left femoral heard were compatible with stress.  A March 
1983 x-ray examination showed ischial pubic synchondroses and 
no fractures of the femoral necks.  In March 1983, a medical 
board diagnosed multiple lower extremity stress reactions, 
including the right femoral neck and left femoral head.  It 
was anticipated that the Veteran would completely recover 
within the next few months.  

On VA general medical examination in September 1983, there 
was pain free range of motion on passive manipulation of the 
femur and hip joint bilaterally on abduction, adduction, 
internal and external rotation, flexion, and extension.  She 
did not walk with a limp or have a waddling gait.  No 
osteitis pubis was found.

In May 2006, a private physician opined that the Veteran's 
hip condition was possibly related to the injury that 
occurred during basic training.  In September 2007, the 
Veteran was afforded a VA joints examination at which time 
she was diagnosed with a healed pubic rami stress fracture.  
Pursuant to the RO's request for an opinion as to whether any 
currently diagnosed bilateral hip condition was related to 
her history of stress fractures during service, the examiner 
opined that he could not resolved this issue without 
resorting to mere speculation.  The examiner further opined 
that while there is evidence of a pelvic fracture in the 
service treatment records, there is no current evidence seen 
on multiple imaging studies of a hip joint or pelvis disorder 
and due to a lack of hip and pelvic pain, it would require 
speculation to state whether the disorders were related to an 
apparently completely healed fracture.

In rendering that opinion, the examiner failed to take into 
consideration the Veteran's report of continuity of 
symptomatology, rendering the opinion inadequate for rating 
purposes.  Although the Veteran is competent to report the 
onset of a bilateral hip disability in service, and the 
continuity of symptoms after service, she is not competent to 
relate any current residuals of bilateral inferior pubic 
ramus stress fractures to her active service.  The examiner 
was required to consider the Veteran's testimony regarding 
continuity of symptomatology in determining whether she has 
any current residuals of bilateral inferior pubic ramus 
stress fractures that are related to her service.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination was inadequate where examiner did 
not comment on Veteran's report of in-service injury but 
relied on absence of evidence in service medical records to 
provide a negative opinion).  Accordingly, a remand for 
another VA examination and opinion is necessary.  The 
examiner should specifically reconcile the opinion with the 
May 2006 private opinion and the September 2007 VA 
examination and opinion, and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, secure the complete Social 
Security Administration records pertinent 
to the Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  Obtain the Veteran's VA treatment 
records dated since July 2007.

3.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from 
Orthomemphis and any additional providers 
and treatment records identified by the 
Veteran.  All attempts to secure the 
records must be documented in the claims 
folder

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
bilateral hip disability, including any 
residuals of bilateral inferior pubic 
ramus stress fractures.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile the opinion with all other 
opinions of record, including the May 2006 
private opinion and September 2007 VA 
examination and opinion.  The rationale 
for all opinions must be provided.  The 
examiner should provide the following 
information:

(a)  Diagnose any current bilateral hip 
disability, including any current 
residuals of bilateral inferior pubic 
ramus stress fractures.

(b)  Is it as likely as not (50 percent 
or more probability) that any bilateral 
hip disability, including residuals of 
bilateral inferior pubic ramus stress 
fractures, was incurred in or 
aggravated by the Veteran's service?  
The examiner must consider the 
Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied 
on lack of evidence in service medical 
records to provide negative opinion).

5.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the applicable 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


